Citation Nr: 0514388	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-19 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for injury to low back 
with degenerative joint disease, postoperative.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
Waco, Texas.  In April 2002 the RO denied the appellant's 
claims of entitlement to service connection for injury to low 
back with degenerative joint disease, postoperative, and 
post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  The veteran's spinal disability was not present in 
service, was not manifested within one year of service 
separation and is not shown to be otherwise related to such 
service.

2.  There veteran's purported PTSD stressor remains 
uncorroborated.


CONCLUSIONS OF LAW

1.  Disability involving the cervical/lumbar segments of the 
spine claimed as a back condition was not incurred in or 
aggravated during service, and the service incurrence of 
arthritis may not be presumed.  38 U.S.C.A. § 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

A.  Low Back Condition

The appellant asserts that service-connection is warranted 
for a back condition.  He asserts that he incurred the 
claimed condition when he fell from an M-88 track recovery 
vehicle in service in 1976.

In addition to basic service connection, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if the specified disease becomes 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran asserts that he injured his back in service when 
he fell from an M-88 track recovery vehicle in service in 
1976.  The veteran's service medical records contain no 
reports of complaint, diagnosis or treatment for the claimed 
back condition.  The veteran's separation exam contains the 
notation "pinch nerve upper back," but indicates that the 
veteran's spine was normal on examination.  

Relevant post-service medical records include a November 1977 
VA examination; a note from June 1978 from Dr. Purifoy; a CT 
of the lumbar spine from Dr. Mack from April 1989; a report 
regarding a lumbar myelogram from Dr. Seibold of Wadley 
Regional Medical Center (WRMC) from April 1989; a report from 
April 1989 from Dr. Mack, affiliated with WRMC; reports from 
Drs. Knight, Hague, and Graham from April 1989 to December 
1994; reports from Dr. Contreras from May 1989 to April 1997; 
a December 1989 record from Dr. Smith through WRMC; a March 
1997 note from Dr. Warr; a March 1997 note from Dr. Hill 
through WRMC; an October 2001 VA Spine examination report; an 
October 2001 VA radiographic note on the lumbar spine; and a 
November 2001 VA MRI note on the lumbar spine.

The above-referenced reports show a long history of post-
service Degenerative Disc Disease including a surgery to 
perform a left L5-S1 hemilaminectomy, foraminectomy and 
diskectomy in March 1997.  The evidence reflects that the 
veteran suffers from a current low back disability.  The 
question at issue, therefore, is whether the veteran incurred 
or aggravated his back disability in service, or whether 
arthritis was manifested to a compensable degree within one 
year of service.

The only post-service medical records relevant to the 
etiology of the veteran's back disability are the November 
1977 VA examination, the June 1978 note from Dr. Purifoy, a 
note from Dr. Knight from June 1994, and the VA Spine 
examination from October 2001.

The November 1977 VA examination shows no complaint, 
treatment or diagnosis of a low back condition and includes 
the notation "no abnormalities noted" in the evaluation of 
the veteran's musculoskeletal system.  The June 1978 note 
from Dr. Purifoy diagnosed the veteran with "low back pain, 
cause undetermined."

The next evidence of treatment for a low back condition comes 
in 1989; however, none of the treatment reports before Dr. 
Knight's June 1994 note discusses the etiology of the 
veteran's condition.  The note from Dr. Knight shows that the 
veteran fell from a ladder in 1994 and injured his low back.

Finally, the VA Spine examination from October 2001 gives a 
diagnosis of "chronic low back pain, secondary to injury in 
1976."

The Board finds that service connection for a back condition 
is not warranted.  There is no record of in service 
complaint, diagnosis or treatment for a back injury or 
chronic back disorder.  There is also no medical evidence 
that the veteran's chronic back condition was incurred or 
aggravated in service, nor was arthritis manifested within 
the one-year presumptive period.  Statements relating any 
chronic back condition from 1989 on to the asserted in-
service back injury appear to be only by history and are not 
medical opinions as to the date of onset of his disease 
process.  While the veteran has argued that he had continuing 
back problems ever since service, the first objective medical 
evidence of a chronic back disorder comes many years after 
the veteran's separation from service.  This lengthy period 
without complaint or treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Moreover, it is pertinent to point out that 
while the records are fairly extensive concerning post-
service treatment, it is significant that the only reference 
to an in-service low back injury is by history in the October 
2001 VA examination.  Finally, the Board finds that there is 
no competent evidence in the record to show that the 
veteran's back disability is related to service and the claim 
must be denied.

The Board has considered the veteran's lay statements and 
testimony regarding his chronic back condition.  As noted 
above, although a layperson is competent to testify as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this case, the Board has determined that the 
medical evidence is more probative of the issue, and that it 
outweighs the lay statements.  





B.  PTSD

The veteran asserts that his PTSD is related to when he 
witnessed one suicide, two suicide attempts, and was nearly 
run over by a tank while in service.

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The veteran has presented a diagnosis of PTSD which, for the 
purposes of this appeal, the Board presumes to conform to 
DSM-IV requirements.  See 38 C.F.R. §§ 3.304(f); 4.125(a) 
(2004); See also letters from Ken Allen, LMSW-ACP, CTS, from 
June 2003 and Dr. Coopwood from August 2001.  However, the 
Board must assess the credibility of all the evidence, 
including the medical evidence.  "Just because a physician 
or other health professional accepted the appellant's 
description of his [military] experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

The issue presented in this case concerns whether the veteran 
was actually exposed to the stressors supporting his PTSD 
diagnosis.  The veteran does not claim any combat-related 
stressors.  "Credible supporting evidence" of a non-combat 
stressor may be obtained from service records and other 
sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  However, 
the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

The veteran's service personnel records contain no evidence 
corroborating that the veteran witnessed a suicide or any 
suicide attempts while in service.

The United States Armed Services Center for Unit Records 
Research (CURR) was asked to verify any of the incidents the 
veteran identified as stressors.  However, a reply received 
in July 2003 indicates they were unable to verify the 
stressors because the veteran provided insufficient stressor 
information.

The Board finds that the veteran's allegations of exposure to 
non-combat stressors in service are not corroborated by 
credible supporting evidence, and the Board must find that 
the veteran's PTSD is not shown to have its origins in his 
military service.  

C.  Conclusion

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

With respect to the claims that are presently being denied 
(i.e., the claims for direct service connection for a back 
condition and PTSD), the Board finds that the VCAA notice 
requirements have been satisfied. With regard to element (1), 
above, the Board notes that the RO sent the veteran a duty to 
assist letter in December 2002 that informed him of the type 
of information and evidence necessary to establish 
entitlement to service connection.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental SOCs (SSOCs), he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's December 2002 letter notified the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get any additional 
information or evidence, provided he signed and returned any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.

With respect to element (4), the Board notes that the RO's 
December 2002 letter contained a specific request that the 
veteran send the VA the evidence it needs as soon as 
possible.  He was asked to tell VA about any other records 
that might exist to support his claims, and was informed that 
he needed to send the RO the evidence it needed as soon as 
possible.  In addition, he was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) by way of August and December 
2002 SOCs.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, what the VCAA seeks to achieve is 
to give the appellant notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Apr. 14, 2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has 
been afforded a VA examination.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for injury to low back with degenerative 
joint disease, postoperative, is denied.

Service connection for post-traumatic stress disorder (PTSD) 
is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


